Title: From John Adams to Edmund Jenings, 27 February 1781
From: Jenings, Edmund
To: Adams, John



Dear Sir

27 February 1781



On my Return from a little Excursion, I received yours of 18.
I dont know whether Calkoens, Pamphlet is unanswerable or not. There are two very sharp Pamphlets written against it, as they say. These People dont understand their own Constitution alike.
There is a Part of the Pamphlet, which disgusted me, as well as you. It is a Dutch affectation of Shrewdness. Nothing can be a greater Folly. However—The French Marine have it, to my certain Knowledge as well as Calkoen and the Spanyards. There is in Deed and in Truth an European Jealousy, and Envy of America. Weak wretched Man! Sagacious only to find out and make Causes of thine own Misery.
It has been, these two or three years, a philosophical Speculation as well as a political, to discover the true Cause of this European Suspicion. Is it natural? Men dont usually disquiet themselves about Evils, so distant in Futurity.
Who ever made himself uneasy about a Thing which was to happen 3 hundred years hence? However the Evil here Apprehended, never will nor can happen, unless a Silly Jealousy, should induce the Europeans to take unfriendly Measures, So as to excite ill Will.
I Suspect, that this Jealousy is artificial. That it is artfully managed by the Courts of Europe. These dread the Forms of Government in America. They dread that high Sense and Spirit of Liberty, and those popular Principles, with which America is full. They are afraid of their Spreading in Europe and propagating like a Contagion, So as to produce Revolutions.
But the People of Europe, and the Men of Letters ought for the Same opposite Reasons, to cherish America as their only remaining Barrier against Despotism. For if the Spirit of Liberty is Subdued in America there is now an end of it in the World.

I am weary however of Speculation. I See that our poor Country must bid farewell to all Ideas of Peace. Warlike she must be or not exist. For she will be involved in eternal War, that is plain. Britains and French and Spanyards, and others will keep poor America the constant Sport of their infernal Politicks. Let Us warn our Countrymen therefore to be Soldiers and Seamen, and teach them to love War Since Europe will oblige them to it.
It will depend entirely upon Europe, whether America shall ever hurt it or not. If she treats America with Suspicion and Jealousy, Envy and Malice, she will necessarily, produce the Same Passions in America towards her. And she will bring it, to this question whether America shall be, desolated and totally depopulated, or not? It is easy to see that this is not in the Power of all Europe. European Jealousy however will have one Effect. It will keep America longer United. Without Unkind and ungenerous Treatment from Europe, God knows America will too soon divide and quarell with itself.
But it is not the Part of Policy or Philosophy, to torment itself with Prospects into such distant Futurities, I dont expect that America will turn the Earth into an Heaven or an Hell. This World will continue to be Earth and its Inhabitants Men, and Wars and Follies will abound as much as ever. We have full enough to do with those of the present Age. Dont let Us distress ourselves about those which are to happen a thousand Years hence.
Can you help me to borrow Some Money. This is the best Way to treat America, lend them some Money, which will all come back again, twice over with Interest. In the first Place it will all be Spent here—in the next it must all be paid here again. Will your Friend insert my Plan in his Leaf and give Us some Remarks upon American Credit? The Population, Industry, and the Extent and Variety of her Productions and Commerce, are the sources of her Wealth and Ability to pay. And Where there is Ability there is seldom wanting Inclination.
My Plan of a Loan, is a political Machine, which will set many Wheels in Motion. We shall See what Effect it will have. I hope, to see the Speculations of all the Journalists upon it. If it Succeeds it will promote Commerce, Politicks, and War, in our favour. If not it will compell Congress against their Inclination, to tax all Europe by laying Duties on their Exports. We might in this Way oblige Europe to pay the Expences of the War, for our Productions they must and will have at any Rate. If the Loan dont Succeed, America may be forced to make an American Act of Navigation. We have it in our Power to manage Europe if she will be ill natured, but I hope she will be wise.
As to the present State of America, her Governments are now compleetly established and have as much Force as any in Europe at least. Her Army, is as numerous as usual, but the Cowardice of the English in keeping hid in New York and skulking about in their ships leaves our Army nothing to do, but grow discontented with an inactive Life, I suppose. The Navy of the Continent, seems neglected but the Privateers fare the better, for that, and make an incredible Number of Prizes. The Paper Money seems to be little talked of, as the silver and gold, Spent there by the English and french, are now circulating in sufficient quantities to serve for a Medium.
